Title: Thomas Jefferson to William Brown, 22 May 1809
From: Jefferson, Thomas
To: Brown, William


          Dear Sir  Monticello May 22. 09.
           My  new situation & the active occupations to which it has given occasion, must be my apology for this late acknolegement of the reciept of your favor of Oct. 10. informing me you had been so kind as to send me some articles by the schooner Sampson Capt Smith. the answer was deferred long in expectation of her arrival, and that becoming at length desperate, my removal from Washington, & the preparations for it suspended for a considerable time all correspondence which could bear delay. the concern for the loss of the articles shipped is obliterated by the deeper regret for the loss of the unfortunate persons who were in the vessel. but my sense of obligation to you for the intended kindness is the same as if it’s issue had been different from what it was. I embrace this occasion too of returning you my thanks for the many attentions you have been so good as to shew on the several occasions of shipments for me which have passed through your hands.   mrs Trist is with us at present & well, as is Miss Harriet also. they talk of a visit to Philadelphia some time hence.
          Accept the assurances of my great esteem & respect. Th: Jefferson
        